Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 1 of 12 PageID# 2299




                            EXHIBIT E
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 2 of 12 PageID# 2300




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

   RICARDO R. GARCIA, DUANE K.                       )   Case No.: 1:19-cv-00331-LO-MSN
   GLOVER, PAUL E. JACOBSON,                         )
   GAETANO CALISE, MYKHAYLO I.                       )
   HOLOVATYUK, BRIAN GARCIA, PAUL                    )
   THOMSON and DAVID HARTMAN on                      )
   behalf of themselves and all others similarly     )
   situated,                                         )
                                                     )
   Plaintiffs,                                       )    PLAINTIFFS’ SECOND REQUESTS
                 v.                                  )   FOR PRODUCTION TO DEFENDANT
                                                     )       VOLKSWAGEN GROUP OF
   VOLKSWAGEN GROUP OF AMERICA,                      )           AMERICA, INC.
   INC. a/k/a AUDI OF AMERICA, INC., and             )
   VOLKSWAGEN                                        )
   AKTIENGESELLSCHAFF,                               )
                                                     )
   Defendants.                                       )

  TO:     COUNSEL FOR DEFENDANT VOLKSWAGEN GROUP OF AMERICA, INC.
          a/k/a AUDI OF AMERICA, INC.

          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (the “Federal Rules”),

  Plaintiffs, on behalf of themselves and all others similarly situated, by and through their

  undersigned counsel, propounds this Request for Production to Defendant Volkswagen Group of

  America, Inc. a/k/a Audi of America, Inc. to be answered as required by the Federal Rules, but as

  limited to a shortened 14-day time in which to respond as agreed upon by counsel for the parties

  during a conference call on June 17, 2020.

                                           DEFINITIONS

          The following definitions shall apply to these Requests. In the event of ambiguity in one

  or more of the following definitions, common usage and reference to any cited rules, statutes, or

  regulations should be used to provide the broadest interpretation of the term in question:
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 3 of 12 PageID# 2301




  1.    “You” or “VWGOA” means Defendant Volkswagen Group of America, Inc. a/k/a Audi of

        America, Inc., as well as its subsidiaries, parent companies, affiliates, predecessors,

        successors, representatives, agents, employees, experts, investigators, attorneys, insurers,

        and/or any other person or entity acting on its behalf, at its instance, or under its control.

  2.    “VWAG” means Defendant Volkswagen Aktiengesellschaff, as well as its subsidiaries,

        parent companies, affiliates, predecessors, successors, representatives, agents, employees,

        experts, investigators, attorneys, insurers, and/or any other person or entity acting on their

        behalf, at their instance, or under their control.

  3.    “Audi AG” means non-party AUDI AKTIENGESELLSCHAFF, as well as its subsidiaries,

        parent companies, affiliates, predecessors, successors, representatives, agents, employees,

        experts, investigators, attorneys, insurers, and/or any other person or entity acting in its

        behalf, at its instance, or under its control.

  4.    “VW Credit” means non-party VW Credit, Inc., as well as its subsidiaries, parent

        companies, affiliates, predecessors, successors, representatives, agents, employees,

        experts, investigators, attorneys, insurers, and/or any other person or entity acting on its

        behalf, at its instance, or under its control.

  5.    “Volkswagen” means any one or more of VWGOA, VWAG, Audi AG, and/or VW Credit,

        each as separately defined herein.

  6.    “Action” means and refers to the above-captioned action.

  7.    “Second Amended Complaint” means and refers to the Second Amended Class Action

        Complaint filed in the above-captioned action on March 27, 2020.

  8.    “Class Vehicles” means all Volkswagen-branded used cars sold in the United States from

        January 1, 2007 to March 21, 2019 that were initially used internally by Volkswagen and




                                                    2
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 4 of 12 PageID# 2302




        later resold by an authorized Volkswagen or Audi dealership as a Certified Pre-Owned

        (“CPO”) vehicle and which has at least one of the following characteristics at the time it

        was resold by an authorized Volkswagen or Audi dealership as a Certified Pre-Owned

        (“CPO”) vehicle: (a) the vehicle is a pre-series, zero series or pre-production car as those

        terms are more particularly described in paragraphs 34-36 of the Second Amended

        Complaint; (b) the vehicle is one of the 252 cars identified by Volkswagen in its so-called

        Part 573 Safety Recall Report filed with the NHTSA on May 16, 2018 (as amended on July

        23, 2018); (c) the vehicle had been driven by one or more members of the automotive press

        and/or media; (d) the vehicle had been driven by one or more Volkswagen employees for

        short term use as part of the so-called Pool-Fleet (i.e. vehicles assigned to a pool of vehicles

        that were loaned for the personal use of employees of VWGOA or VWAG prior to being

        leased to a particular Volkswagen employee); (e) the vehicle was altered after the original

        date of manufacture; (f) the vehicle’s actual mileage identified by you in connection with

        the application for the original title was incorrect or otherwise inaccurate; and/or (g) the

        vehicle is one of the 113 cars identified by you in its so-called Part 573 Safety Recall Report

        filed with the NHTSA on September 25, 2019 (as amended on December 20, 2019).

  9.    “Pre-Production Vehicles” means Class Vehicles that are a pre-series, or zero series

        vehicle, and as is more particularly described in paragraphs 34-36 of the Second Amended

        Complaint.

  10.   “Pre-Series Vehicle” means a Class Vehicle that was produced under a method known as

        the production try-out, which was intended to prove reproducibility, and as is more

        particularly described in paragraphs 34-36 of the Second Amended Complaint.




                                                   3
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 5 of 12 PageID# 2303




  11.   “Zero-Series Vehicle” means a Class Vehicle produced at the stage after the Pre-Series

        stage to ensure the process and product quality is at a customer-acceptable product level,

        and as is more particularly described in paragraphs 34-36 of the Second Amended

        Complaint.

  12.   “NHTSA” means the United States National Highway Traffic Safety Administration.

  13.   “Recalled Vehicle” means a Class Vehicle that was one of the 252 cars identified by

        VWGOA in its so-called Part 573 Safety Recall Report filed with NHTSA on May 16,

        2018 (as amended on July 23, 2018) or a Class Vehicle that was one of the 113 cars

        identified by Volkswagen in its so-called Part 573 Safety Recall Report filed with the

        NHTSA on September 25, 2019 (as amended on December 20, 2019).

  14.   “Press-Fleet Vehicle” means a Class Vehicle that was driven by one or more members of

        the press before being sold to the public.

  15.   “Pool-Fleet Vehicle” means a Class Vehicle that Volkswagen assigned to a general pool

        of vehicles for short-term loans to Volkswagen employees for their personal use before

        being sold to the public.

  16.   “Leased-Fleet Vehicle” means a Class Vehicle that was leased to one or more Volkswagen

        employees before being sold to the public.

  17.   “Series-Production Vehicles” means vehicles that Volkswagen mass produces and sells to

        consumers through dealerships, and which are more particularly described in paragraphs

        34-36 of the Second Amended Complaint.

  18.   “VIN” means the Vehicle Identification Number of a vehicle.

  19.   “Communication” means the transmittal (in the form of facts, ideas, thoughts, opinions,

        data, inquiries or otherwise) and includes, without limitation, correspondence, memoranda,




                                                     4
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 6 of 12 PageID# 2304




        reports, presentations, face-to-face conversations, telephone conversations, text messages,

        instant messages, voice messages, negotiations, agreements, inquiries, understandings,

        meetings, letters, notes, telegrams, mail, email, and postings of any type.

  20.   The term “concerning” means constituting, evidencing, reflecting, incorporating, effecting,

        including, or otherwise pertaining or relating, either directly or indirectly, or being in any

        way logically or factually connected with the subject matter of the inquiry or Request.

        Requests for "documents concerning" means any Documents which explicitly or implicitly,

        in whole or in part, compare, were received in conjunction with, or were generated as a

        result of the subject matter of the Request, including all Documents which reflect, refer,

        record, are in regard to, in connection with, specify, memorialize, relate, describe, discuss,

        consider, constitute, embody, evaluate, analyze, refer to, review, report on, comment on,

        impinge upon, or impact the subject matter of the Request.

  21.   “Document” means the original (or, if the information called for cannot be provided as to

        the original, each and every copy, duplicate or reproduction) of any medium upon which

        information can be recorded or retrieved, and shall mean, without limitation, any written,

        recorded or graphic matter, in any language, whether produced or reproduced or stored on

        paper, cards, tapes, films, computer, electronic storage devices or any other media and

        includes, without limiting the generality of the foregoing, papers, trade letters, envelopes,

        telegrams, cables, messages, correspondence, memoranda, notes, electronic mail (“e-

        mails”), text messages, instant Electronic Messages, reports, Studies, press releases,

        comparisons, books, accounts, checks, audio and video recordings, pleadings testimony,

        articles, bulletins, pamphlets, brochures, magazines, questionnaires, surveys, charts,

        newspapers, calendars, desk calendars, pocket calendars, lists, logs, publications, notices,




                                                  5
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 7 of 12 PageID# 2305




        diagrams, instructions, diaries, minutes of Meetings, corporate minutes, orders, resolutions,

        agendas, memorials or notes of oral Communications, whether by telephone or face-to-

        face, contracts, Agreements, drafts or proposed contracts or Agreements, memoranda of

        understanding, letters of intent, deal memoranda, transcriptions of audio or video

        recordings, computer tapes, computer diskettes or disks, or any other tangible thing on

        which any handwriting, typing, printing, photostatic, electronic or other form of

        Communication or information is recorded or reproduced, together with all notations on

        any of the foregoing, all originals, file copies or other unique copies of the foregoing and

        all versions of drafts thereof, whether used or not.

  22.   “Electronic Media” means any magnetic, optical, or other storage media device used to

        record ESI including, without limitation, computer memory, hard disks, floppy disks, flash

        memory devices, CDs, DVDs, Blu-ray disks, cloud storage (e.g., DropBox, Box,

        OneDrive, and SharePoint), tablet computers (e.g., iPad, Kindle, Nook, and Samsung

        Galaxy), cellular or smart phones (e.g., BlackBerry, iPhone, Samsung Galaxy), personal

        digital assistants, magnetic tapes of all types or any other means for digital storage and/or

        transmittal.

  23.   “ESI,” “Electronically Stored Information,” or Electronic Data” means the original (or

        identical copies when originals are not available) and any non-identical copies (whether

        different from the originals because of notes made on such copies or otherwise) of

        Electronic Data of any kind or description, whether inscribed by mechanical, facsimile,

        electronic, magnetic, digital, or other means. Such data may include, but is not limited to,

        all text files (including word processing documents), presentation files (such as

        PowerPoint), spreadsheets, electronic mail files and information concerning electronic




                                                  6
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 8 of 12 PageID# 2306




        mails (including electronic mail receipts and/or transmittals, logs of electronic mail history

        and usage, header information, and deleted files), internet history of files and preferences,

        graphical files in any format, databases, calendar and scheduling information, task lists,

        telephone logs, contact managers, computer system activity logs, computer programs

        (whether private, commercial, or work-in-progress), programming notes or instructions,

        output resulting from the use of any software program including, but not limited to,

        database files, charts, graphs, outlines, operating systems, source codes of all types,

        programming languages, linkers and compilers, peripheral drivers, .PDF and .TIFF files,

        batch files, native files and all ASCII files, and any and all miscellaneous files and/or file

        fragments, regardless of the medium or media on which they reside and regardless of

        whether such electronic data is in an active file, deleted file, or file fragment. Electronic

        Data includes, but is not limited to, any and all items stored on any electronic media,

        computers, networks or “cloud” computing services and all backup files containing

        electronically stored data. The term “Electronic Data” also includes the file, folder tabs,

        metadata, personal electronic backup media, including thumb drives, and/or containers and

        labels appended to or associated with any physical storage device associated with each

        such original and/or copy. In addition, the term “Electronic Data” includes all text

        messages, instant messages, internet messages, intranet messages, electronic bulletin board

        messages, blog entries, website postings of any nature, and all other methods by which

        messages may be transmitted by or through electronic means.

  24.   "Identify" when used to refer to a natural person, shall mean to set forth that person's: (i)

        full name and title, if any; (ii) present or last known address; (iii) present or last known

        business and home telephone number(s); and (iv) present or last known employer.




                                                  7
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 9 of 12 PageID# 2307




  25.   "Identify" when used to refer to a document, shall mean: (i) the date of each document; (ii)

        the type of each such document (i.e. correspondence, memorandum, business record, etc.);

        (iii) the identity of the author(s) or preparer(s) of each such document; and (iv) the present

        location of each such document or copies thereof.

  26.   “Including” is used to illustrate examples of documents that would be responsive to the

        request and should not be construed as limiting the request in any way.

  27.   The terms “Plaintiffs” and “Defendant” as well as a party’s full or abbreviated name or a

        pronoun referring to a party means the party and, where applicable, its officers, directors,

        employees, partners, corporate parent, subsidiaries, or affiliates. This definition is not

        intended to impose a discovery obligation on any person who is not a party to the litigation.

                                 RULES OF CONSTRUCTION

  1.    “Any,” “All,” and “Each” shall be construed as any, all and each.

  2.    The connectives “and” and “or” shall be construed either disjunctively or conjunctively as

        necessary to bring all responses within the scope of these Requests.

  3.    The singular form of a noun or pronoun includes the plural form and vice versa.

  4.    The masculine shall be construed to include the feminine and vice versa.

  5.    The use of any tense of any verb shall also include within its meaning all other tenses of

        that verb.

  6.    A term or word defined herein is meant to include both the lower-and-upper-case reference

        to such term or word.

  7.    The “knowledge,” “information,” “possession,” “custody,” and “control” by a person shall

        be construed to include such person’s agents, representatives, and attorneys.




                                                  8
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 10 of 12 PageID# 2308




                                            INSTRUCTIONS

   1.      If you or VWAG assert an objection to any Request, you or VWAG must nonetheless

           respond and produce any responsive documents or ESI that are not subject to the stated

           objection. If you or VWAG object to part of a Request of category, you or VWAG must

           specify the portion of the Request to which you or VWAG object and must produce

           Documents responsive to the remaining parts of the Request.

   2.      If any Document or ESI is known to have existed but no longer exists, has been destroyed,

           or is otherwise available, You or VWAG must identify the Document or ESI, the reason

           for its loss, destruction or unavailability, the name of each person known or reasonably

           believed by You or VWAG to have present possession, custody, or control of the original

           and any copy thereof (if applicable), and a description of the disposition of each copy of

           the document or ESI.

                                         DOCUMENT REQUESTS

   REQUEST NO. 1: Please produce documents previously produced by VWGOA and/or VWAG

   in the so-called Dieselgate litigation by granting permission to Counsel for Plaintiffs in this matter

   (subject to an appropriate protective order if required), to access and use documents currently or

   formerly housed in the following document production database (limited to only documents

   produced by VWGOA or VWAG) controlled and/or maintained and/or paid for by VWGOA

   and/or VWAG: the VW searchable “RATIONAL” database used to house, produce and store documents

   produced by VWGOA or VWAG responsive to discovery served in the matter of In Re: Volkswagen

   “Clean Diesel” Litigation, Case No.: CL-2016-9917, that is/was pending inVirginia in the Fairfax County

   Circuit Court.




                                                     9
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 11 of 12 PageID# 2309




   REQUEST NO. 2: Please produce documents previously produced by VWGOA and/or VWAG

   in the so-called Dieselgate litigation by granting permission to Counsel for Plaintiffs in this matter

   (subject to an appropriate protective order if required), to access and use documents currently or

   formerly housed in the following document production database (limited to only documents

   produced by VWGOA or VWAG): the VW searchable “ILS iCONECT XERA” database used to

   house, produce and store documents responsive to discovery served in the matter of In Re: Volkswagen

   “Clean Diesel” Marketing, Sales Practices and Products Liability Litigation, MDL No. 0672 CRB (JSC),

   that was/I spending in the United States District Court for the Northern District of California.



   Dated: June 18, 2020
                                                     Respectfully submitted,

                                                     /s/ Michael J. Melkersen
                                                     Michael J. Melkersen (VSB#69828)
                                                     5 Surfside Road
                                                     Humacao, Puerto Rico 00791
                                                     Telephone:     540.435.2375
                                                     Email:         mike@mlawpc.com

                                                     Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                                     Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                                     MOTLEY RICE LLC
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     Telephone:     843.216.9000
                                                     Facsimile:     843.216.9440
                                                     Email:         jrice@motleyrice.com
                                                                    kdean@motleyrice.com
                                                     Attorneys for Plaintiffs and Interim Class
                                                         Counsel




                                                        10
Case 1:19-cv-00331-LO-MSN Document 157-6 Filed 02/24/21 Page 12 of 12 PageID# 2310




                                    CERTIFICATE OF SERVICE

            I, Lisa Ranaldo, hereby certify that on this date I served a true and correct copy of the

   foregoing Plaintiffs’ Second Requests for Production of Documents to Defendant Volkswagen

   Group of America, Inc. a/k/a Audi of America, Inc.

   Dated:           June 18, 2020

                                                        /s/ Lisa Ranaldo
                                                        Lisa Ranaldo, Paralegal




                                                   11
